The plaintiff in error, Leo Hinds, was convicted at the January, 1913, term of the county court of Washita county on a charge of unlawfully conveying intoxicating liquor from one place in said county to another place therein, and his punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of thirty days.
Upon a careful consideration of the entire record in this case we are of opinion that the judgment should be affirmed.
The judgment of the trial court is, therefore, affirmed.